 Case: 1:20-cv-04699 Document #: 87 Filed: 09/18/20 Page 1 of 1 PageID #:1722

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

TikTok, Inc., Consumer Privacy Litigation, et al.
                                                     Plaintiff,
v.                                                                Case No.: 1:20−cv−04699
                                                                  Honorable John Z. Lee
TikTok Inc., et al.
                                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 18, 2020:


         MINUTE entry before the Honorable John Z. Lee: Due to scheduling issues, the
initial pretrial conference set for 9/22/20 is reset to 9/24/20 at 2:00 p.m. The hearing will
take place via telephone conference. The call−in number is 888−273−3658, and the access
code is 1637578. Any counsel of record who wishes to participate must send an email to
the courtroom deputy identifying their name, the firm with which they are associated, and
the person or entity that they represent by 9/22/20 at 5:00 p.m. Central time. Those
counsel will receive a separate email from the Court at least 12 hours prior to the start of
the telephonic hearing with instructions on how to join the call; they should input their
names when prompted by the system. Anyone else who wishes to listen to the proceedings
can do so by dialing into the call using the information above. All persons granted remote
access to proceedings are reminded of the general prohibition in this district against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in court−imposed sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. All participants should review the
Court's standing order regarding telephone conferences that is on Judge Lee's website,
which can be found at: https://www.ilnd.uscourts.gov/judge−info.aspx?4Qf5
zc8loCI5U7rfMP9DHw==. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
